DISMISS; and Opinion Filed April 29, 2015.




                                            Court of Appeals
                                                             S      In The


                                     Fifth District of Texas at Dallas
                                                         No. 05-13-01765-CV

  IN THE MATTER OF THE MARRIAGE OF JOHN L. ABBOTT AND MARY BETH
            ABBOTT AND IN THE INTEREST OF J.T.A., A CHILD

                                 On Appeal from the 199th Judicial District Court
                                              Collin County, Texas
                                     Trial Court Cause No. 199-54435-2011

                                           MEMORANDUM OPINION
                                        Before Justices Myers, Evans, and O’Neill 1
                                                Opinion by Justice Myers
            Before the Court is appellant’s April 23, 2015 agreed, unopposed motion to dismiss this

appeal. The certificate of conference on the motion attests that appellant’s counsel conferred

with counsel for appellee and that appellee does not oppose the motion. Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



131765F.P05

                                                                                          / Lana Myers/
                                                                                          LANA MYERS
                                                                                          JUSTICE




   1
       The Honorable Michael J. O’Neill, Justice, Court of Appeals, Fifth District of Dallas, Retired, sitting by assignment.
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE MATTER OF THE MARRIAGE                      On Appeal from the 199th Judicial District
OF JOHN L. ABBOTT AND MARY BETH                    Court, Collin County, Texas
ABBOTT AND IN THE INTEREST OF                      Trial Court Cause No. 199-54435-2011.
J.T.A., A CHILD                                    Opinion delivered by Justice Myers. Justices
                                                   Evans and O’Neill participating.
No. 05-13-01765-CV

    In accordance with this Court=s opinion of this date, the appeal is DISMISSED. It is
ORDERED that costs shall be borne by the party that incurred them.

       Judgment entered this 29th day of April, 2015.




                                             –2–